Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are pending.  Note that, Applicant’s amendment and arguments filed 9/17/21 have been entered.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 5/4/21 have been withdrawn:
	None. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Delaney et al (US 2014/0349913) or WO98/20098.
Delaney et al teach detergent compositions comprising sulfated surfactants, organic acid, and polyamine compounds.  See Abstract.  Suitable polyamine compounds include alkoxylated polyamines which are the same as the polyethyleneimines as recited by the instant claims.  The alkoxylated polyamine may have an average molecular weight of from about 200 to about 60,000.  See paras. 70-
‘098 teaches a color care composition comprising a modified polyamine and a chlorine scavenger, whereby reduced malodour is produced by the composition compared to compositions which do not comprise the chlorine scavenger.  See Abstract.  Suitable polyamine compounds include alkoxylated polyamines which are the same as the polyethyleneimines as recited by the instant claims.  The polyamines may be used in amounts from 0.1 to 50% by weight and the Examiner asserts that ‘098 would clearly suggest mixtures of polyamine compounds.  See pages 3-17.  Chlorine scavengers may be used in amounts from 0.01 to about 15% by weight and include ammonium chloride, etc.  See page 18.  Additionally, the compositions may contain 
Delaney et al or ‘098 do not teach, with sufficient specificity, a composition containing a specific polyethyleneimine compound as recited by the instant claims and at least one floorcovering cleaning ingredient in addition to the other requisite components of the composition as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing specific polyethyleneimine compounds as recited by the instant claims and at least one floorcover cleaning ingredient in addition to the other requisite components of the composition as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Delaney et al or ‘908 suggest a composition containing a specific polyethyleneimine compounds and at least one floorcover cleaning ingredient as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims.   
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-14 and 31-33 of copending Application No. 16/590612, (reference application), claims 1-18 of 16/590625, claims 1-17 of 16/590619, claims 1-18 of 16/590642, claims 1-22 of 16/590649, or claims 1-20 of 16/590655. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 and 31-33 of copending Application No. 16/590612, (reference application), claims 1-18 of 16/590625, claims 1-17 of 16/590619, claims 1-18 of 16/590642, claims 1-22 of 16/590649, or claims 1-20 of 16/590655 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a specific polyethyleneimine compound as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-14 and 31-33 of copending Application No. 16/590612, (reference application), claims 1-18 of 16/590625, claims 1-17 of 16/590619, claims 1-18 of 16/590642, claims 1-22 of 16/590649, or claims 1-20 of 16/590655 suggest a .   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Delaney et al (US 2014/0349913) or WO98/20098, Applicant states that while Delaney et al teach the use of bleach, such as sodium hypochlorite, this is not the same as a teaching that chlorine is directly bonded to the nitrogen atom of a compound as recited by the instant claims.  Additionally, Applicant states that while ‘098 teaches that X can be chlorine, it fails to teach chlorine specifically bonded directly to a nitrogen atom.  Also, Applicant states that ‘098 teaches that all substitutable nitrogen atoms are substituted with a polyoxyalkyleneoxy unit and none are substituted with or bonded to a chlorine atom as recited by the instant claims.  Further, Applicant states that nowhere has the Examiner provided the proper arguments that the floor covering cleaning composition of the present invention is unpatentable over the cited prior art.  
	In response, note that, the Examiner asserts that both Delaney et al and ‘098 clearly teach compositions containing alkoxylated polyethyleneimine compounds, stearic acid, and the use of chlorine containing compounds as set forth above.  In addition to sodium hypochlorite, Delaney et al also teach the use of chlorine-containing compounds such as sodium chloride, calcium chloride, magnesium chloride (See paras. 175-179 of Delaney et al).  Additionally, as set forth above, the Examiner asserts that 
The Examiner has provided technical reasoning indicating why Delaney et al or ‘098 disclose polyethyleneimine compounds which are the same as recited by the instant claims.  Note that, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).   “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2112.01(I).
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81.  See MPEP 2111.02.   Thus, the Examiner asserts that the teachings of Delaney et al or ‘098 are sufficient to render the claimed invention obvious under 35 USC 103.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/November 10, 2021